Citation Nr: 1543740	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-23 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a fungus of the feet.  

2.  Entitlement to service connection for a respiratory disability other than sino-bronchial asthma, to include restrictive ventricular disease.

3.  Entitlement to service connection for Epstein Barr syndrome, to include as a result of herbicide exposure.  

4.  Entitlement to an initial rating in excess of 10 percent for sino-bronchial asthma for the period from January 7, 2003, to February 16, 2007, and in excess of 60 percent thereafter.

5.  Entitlement to an initial compensable rating for bilateral hearing loss for the period from February 20, 2007, to November 14, 2012, and in excess of 40 percent thereafter.  

6.  Entitlement to an initial rating in excess of 10 percent for osteoporosis of the right hip.

7.  Entitlement to an initial rating in excess of 10 percent for osteoporosis of the left hip.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from February 2003, September 2003, May 2005, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Los Angeles, California, and Oakland, California.  The Veteran's claim is currently in the jurisdiction of the RO in San Diego, California.  

In March 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The procedural history of the issues on appeal was delineated at length in the Board's March 2014 Remand and is incorporated here by reference.  

At the time of the Board's March 2014 remand, the issues on appeal included entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  While the matter was in remand status, in a September 2014 rating decision, the AOJ granted service connection for an acquired psychiatric disorder, to include PTSD, and assigned an initial 70 percent disability rating, effective May 12, 2014.  The grant of service connection for that disability constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for an acquired psychiatric disorder, to include PTSD.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  The record currently available to the Board, including the Veteran's Virtual VA and VBMS files, contains no indication that the Veteran initiated an appeal with the initial rating or effective date assigned for his service-connected psychiatric disability.  Thus, those matters are not in appellate status.  See Grantham, 114 F. 3d. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

Given multiple ambiguities in the record, in a June 2015 letter, the Board contacted the Veteran to clarify whether he wished to attend a Board hearing with respect to the issues set forth above.  In August 2015, the Veteran's representative responded that the Veteran wished to withdraw his request for a Board hearing.  

The Board notes that during an October 2006 hearing before a Decision Review Officer at the RO, the Veteran appeared to raise a claim of entitlement to service connection for a skin disability other than a fungal infection of his feet.  He testified that he had a skin disability which affected his soft tissues, buttocks, and legs.  There is no indication in the record currently available to the Board that the AOJ has considered this matter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for a respiratory disability, other than sino-bronchial asthma, and Epstein Barr syndrome, and the issues of entitlement to higher initial ratings for sino-bronchial asthma, bilateral hearing loss, and osteoporosis of the left and right hips, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

A fungus of the feet was not present during active service and the most probative evidence reflects that the Veteran's current fungus infection of the feet is not causally related to his active service or any incident therein, including treatment in 1967 for a foot rash.  


CONCLUSION OF LAW

A fungus of the feet was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In April 2001 and January 2002 letters issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  

VA provided an additional section 5103(a) notification letter to the Veteran in April 2009, which included the additional requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the Veteran's claim, most recently in the September 2014 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records (STRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  Pursuant to the Board's March 2014 remand instructions, the AOJ contacted the Social Security Administration (SSA) to request copies of any records relevant to the Veteran's VA claims, but was advised in June 2014 that the Veteran had not filed an application for SSA disability benefits.  

Also pursuant to the Board's March 2014 remand directives, the Veteran was afforded a VA medical examination in connection with his claim.  38 C.F.R. 
§ 3.159(c)(4) (2015).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinion is predicated on both an examination of the Veteran as well as full reading of all available records.  The examiner also provided a rationale for the opinions rendered with citations to the pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.  


Background

In pertinent part, the Veteran's STRs show that in June 1967, he sought treatment for a rash on his feet and was prescribed Tinactin.  A specimen was taken from the bottom of the Veteran's toes.  No fungi were recovered on laboratory testing.  The remaining STRs are negative for complaints or findings pertaining to a fungus of the feet.  At his July 1967 military separation medical examination, no pertinent abnormalities were identified.  The Veteran's feet and skin were examined and determined to be normal in all pertinent respects.  In connection with the examination, the Veteran completed a report of medical history on which he denied having skin diseases and foot trouble.  

In June 1999, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a skin condition of the feet.  In connection with his claim, the RO obtained VA clinical records dated from July 1997 to March 1999.  In pertinent part, these records show that in March 1999, the Veteran was prescribed Clotrimazole for dermatophytosis of the feet.  No other pertinent complaints or abnormalities were recorded.  

In a January 2000 rating decision, the RO denied dermatophytosis of the feet, finding that the record contained no evidence of a nexus between the Veteran's current dermatophytosis of the feet and service.  The Veteran was notified of the RO's determination and his appellate rights in a January 2000 letter, but he did not appeal.  

In September 2001, the Veteran requested reconsideration of his claim in light of the enactment of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) (providing for readjudication of claims that became final between July 14, 1999, and November 9, 2000, and were denied on the basis that they were not well grounded).

In an April 2002 rating decision, the RO denied service connection for a fungus of the feet, finding that the record contained no evidence that this condition had been incurred in service.  The Veteran appealed the RO's determination.  In support of his claim, he submitted a January 2003 affidavit from his former spouse who indicated that during the time she was married to the Veteran, he had suffered from "a fungus that produced white spots on his skin, cracked and tender feet and toes, and misshapen, discolored, toe and fingernails and spongy-like nail beds."  

In a May 2003 letter, the Veteran's sister recalled that the Veteran had come home from Vietnam with a fungus infection.  She indicated that over the years, he exhibited a fungus infection in his toenails.  

In a July 2003 letter, the Veteran's father indicated that after the Veteran's return from Vietnam, he had trouble with fungus on his toenails.  

At an October 2006 hearing before a VA Decision Review Officer, the Veteran testified that he had problems with the skin on his feet and toes.  He indicated that he developed spots if he went in the sun.  The Veteran testified that he "did not really say too much about it when I left the service."  He indicated that he was diagnosed as having tinea versicolor after service.  The Veteran testified that it was his belief that the current fungus on his feet was from bamboo rats in Vietnam.  

The record on appeal includes additional VA clinical records dated to May 2014.  In pertinent part, these records show that in August 2008, the Veteran's active medication list included topical ointment to treat a fungal infection.  Although the Veteran's feet and skin were examined on multiple occasions in connection with unrelated conditions, the remaining VA clinical records are negative for complaints or findings pertaining to a fungal infection of the feet.  

The Veteran was afforded a VA medical examination in May 2014, at which he reported that while he was in service, he noticed that his toenails had become discolored.  The Veteran indicated that he did not report to sick call, although the examiner noted that the service treatment records reflected that in 1967, the Veteran sought treatment for a rash on his feet and was treated with Tinactin.  He further noted that a culture performed in June 1967 was negative for fungus and that the Veteran's service separation examination was negative for notations of a foot fungus.  With respect to post-service treatment, the Veteran recalled that about twenty years prior, he sought medical attention and was diagnosed as having tinea pedis and prescribed an ointment and oral medication.  The Veteran indicated that his current treatment regimen consisted of over-the-counter ointment.  

After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's current fungal infection of the feet was less likely than not (less than 50 percent probability) incurred in or caused by service.  He explained that although the Veteran had been treated for a rash of the feet in service, the separation examination indicated that his feet were normal.  He noted that fungal infections, commonly referred to as "jungle rot," were not uncommon in Veterans who served in Vietnam.  In the Veteran's case, however, there was nothing in the record to indicate that that was what the Veteran had contracted in service as fungal cultures were read as negative and there were no abnormalities present at service separation.  Under these circumstances, the examiner indicated that it was his opinion that the Veteran's current skin condition of the feet (a fungal infection) is less likely than not incurred in or caused by service.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 
Analysis

The Veteran seeks service connection for fungal infection of the feet, which he asserts was incurred in active service as a result of his exposure to jungle rats, and as evidenced by his treatment for a rash on his feet in service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim. 

As set forth above, the Veteran's STRs confirm that he was treated for a rash on his feet in 1967.  These records, however, indicate that diagnostic testing conducted at that time showed that no fungus was present.  Moreover, the record indicates that the in-service rash resolved.  As noted, at his July 1967 military separation medical examination, the Veteran's feet and skin were examined and determined to be normal in all pertinent respects.  Additionally, in connection with the examination, the Veteran completed a report of medical history on which he denied having skin diseases and foot trouble.  

The Board has considered the post-service record on appeal, including clinical records indicating that the Veteran has a current fungal infection of his feet.  The clinical evidence of record, however, contains no indication that the Veteran's current fungal infection of the feet is causally related to his active service or any incident therein, including exposure to jungle rats or treatment for a rash on the feet.  

In fact, in as discussed in detail above, the record on appeal contains a May 2014 VA medical opinion in which the examiner concluded that the Veteran's current fungal infection of the feet was less likely than not (less than 50 percent probability) incurred in or caused by service.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has the expertise necessary to opine on the matter at issue in this case.  In addition, the examiner based his opinion on a review of the claims folder and an examination of the Veteran.  He also considered the evidence of record, including the Veteran's contentions, and provided a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Again, the Board notes that there is no other clinical evidence of record which suggests that the Veteran's current fungal infection of the feet was incurred in service.  

In reaching its decision, the Board has carefully considered the statements from the Veteran's relatives that he suffered from a fungal infection of his feet after service.  The Veteran and his relatives are competent to describe the skin abnormalities on the Veteran's feet.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board, however, assigns more probative weight to the contemporaneous STRs and the findings of the VA examiner, which indicates that the rash on the Veteran's feet in service was not secondary to a fungal infection due to negative diagnostic testing, than to the lay descriptions of the Veteran and his relatives of symptoms they describe as a fungal infection.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence).  

In summary, the Board finds that the most probative evidence shows that the Veteran's current fungus of the feet did not have its onset during active service and is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims of service connection for a fungus of the feet.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a fungus of the feet is denied.  



REMAND

Service connection for a respiratory disability other than sino-bronchial asthma, to include restrictive ventricular disease

Initial rating in excess of 10 percent prior to February 17, 2007, and in excess of 60 percent thereafter for sino-bronchial asthma

A review of the record indicates that the Veteran was last examined for VA compensation purposes in connection with these claims in May 2014.  At that time, the Veteran claimed that his respiratory disabilities were managed on a regular basis by his primary care physicians at St. Jude's.  He also claimed that for some time, he had been unable to complete pulmonary function tests secondary to coughing and breathing problems.  Pulmonary function testing was not conducted in connection with the examination.  

The Veteran further claimed that he currently carried pulmonary diagnoses of asthma, chronic bronchitis, and COPD, which were "all the same thing."  The examiner noted that although there were no records from the Veteran's pulmonary doctors at St. Jude's available for his review, COPD is a generic term that includes asthma.  The examiner indicated that the records from St. Jude's might be helpful in determining whether the Veteran had any other pulmonary conditions.  

In an October 2014 statement, the Veteran requested a new VA medical examination in connection with his claims for a higher initial rating for sino-bronchial asthma and service connection for a respiratory disability other than sino-bronchial asthma.  He reported that since he had been examined for VA compensation purposes in May 2014, his medical team at St. Jude's had referred him to UCLA for additional diagnostic testing.  He indicated that he had had two upcoming appointments there and was currently being considered for a bronchoplasty to open up his airway.  

In light of the Veteran's contentions, the Board finds that additional evidentiary development is necessary, to include obtaining clinical records from St. Jude and UCLA, as well as a new VA examination to assess the nature and severity of his current service-connected respiratory disability as well as to determine the nature and etiology of any other current respiratory disabilities.  

The Veteran is advised that the record on appeal currently contains no treatment records from St. Jude's.  The record does contain November 2013 treatment records from St. Joseph's Health System reflecting treatment for respiratory complaints.  

The Board reminds the Veteran that he has a legal obligation to cooperate fully with VA's reasonable efforts to obtain relevant records in support of his claim.  38 C.F.R. § 3.159 (2015).  This includes providing VA with enough information to identify and locate relevant records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the Veteran must authorize the release of these records in a form acceptable to the custodian.  See 38 C.F.R. § 3.159(c)(2),(3) (2015).  A review of the record indicates that VA has previously asked the Veteran to submit or identify records of treatment for his claimed disabilities, but he has failed to respond.  See e.g. April 2014 VA letter.  

The Veteran is also advised that he has an obligation to cooperate with VA's efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner, to include participating in all indicated testing.  Id.; 38 C.F.R. § 3.326(a) (2015).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re- examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2015).

Entitlement to service connection for Epstein Barr syndrome, to include as a result of herbicide exposure.  

The Veteran contends that he has Epstein-Barr syndrome which was incurred in service, either as a result of his exposure to Agent Orange in Vietnam or secondary to tonsillitis caused by undiagnosed mononucleosis which led to an in-service tonsillectomy. 

In light of the evidence of record, the Board remanded the matter in March 2014 for the purposes of obtaining a medical opinion in connection with this claim.  

The Veteran was afforded a VA medical examination in May 2014.  The examiner noted that although the Veteran suffered from frequent bouts of tonsillitis while in service and eventually underwent a tonsillectomy, the Veteran could not offer proof of a current diagnosis of the Epstein-Barr virus since his separation from service.  The examiner therefore concluded that the Epstein-Barr virus was less likely than not incurred in or caused by service.  

The record, however, contains clinical evidence from the Veteran's private otolaryngologist noting a diagnosis of Epstein Barr Virus - Mild Acquired Immune Deficiency Syndrome (EBV-MAIDS).  In a September 2006 letter, the Veteran's private otolaryngologist indicated that the Veteran's current EBV-MAIDS was more likely than not due to his exposure to Agent Orange and his probable mononucleosis at the time of his tonsillitis and tonsillectomy in the military.  The examiner failed to address this evidence in providing his opinion, as requested by the Board in its March 2014 remand.  

Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, this matter must be remanded for compliance with the instructions of the previous remand.

Initial compensable rating for bilateral hearing loss for the period from February 20, 2007, to November 14, 2012, and in excess of 40 percent thereafter.  

The record on appeal includes VA clinical records which indicate that the Veteran underwent audiological testing in October 2010, June 2012, and September 2013.  The results of these studies are not included in the record on appeal.  Given the nature of the issue on appeal, they are relevant to the claim and must be obtained.

Additionally, the record shows that the Veteran was last examined for VA compensation purposes in June 2012.  Given the significant loss of hearing acuity demonstrated by the private audiological evaluation conducted on November 15, 2012, a contemporaneous examination is indicated.  

Initial ratings in excess of 10 percent for osteoporosis of the right and left hips

A review of the record indicates that the Veteran was last examined for VA compensation purposes in June 2012.  In an October 2014 statement, the Veteran claimed that his hip disability had worsened since he was last examined by VA.  He further indicated that he was scheduled to have left hip replacement surgery in December 2014.  In light of these assertions, the Board finds that a contemporaneous VA medical examination is necessary.  See 38 C.F.R. § 3.159(c) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated after May 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include the following:  records related to treatment for his respiratory disability at the St. Jude, St. Joseph, and UCLA medical facilities for the period from January 2003 to the present, including records corresponding to any bronchoplasty performed; and records related to left hip replacement surgery in December 2014.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above records are secured and associated with the record, afford the Veteran a VA medical examination to determine the severity of his service-connected respiratory disability, sino-bronchial asthma, as well as the etiology of any additional respiratory disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  This includes pulmonary function testing if medically indicated.  If the examiner determines that the Veteran is medically unable to complete pulmonary function testing, this should be noted for the record.  An explanation for all opinions expressed must be provided.  

After examining the Veteran and reviewing the record and the results of indicated testing, the examiner must:  

1) Identify all current respiratory disorders other than sino bronchial asthma, to include specifically stating whether or not the Veteran currently has restrictive ventricular disease;

2) For each diagnosed respiratory disorder other than sino-bronchial asthma, provide an opinion as to whether each disorder is at least as likely as not causally related to the Veteran's active service or any incident therein; 

3) Identify all symptoms and pathology attributable to the service-connected respiratory disability or disabilities and assess the severity of each symptom; and

4) For any pulmonary symptoms not attributable to the service-connected respiratory disability, the examiner should comment on whether it is possible to distinguish the symptoms and effects of the service-connected sino-bronchial asthma from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his Epstein-Barr syndrome.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran currently has Epstein-Barr syndrome.

Second, if Epstein-Barr syndrome is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that the current Epstein-Barr syndrome is causally related to his active service or any incident to include symptoms which led to the in-service tonsillectomy and/or presumed exposure to Agent Orange in Vietnam.  

In providing the requested opinions, the examiner must reference the pertinent evidence of record, including the clinical evidence from the Veteran's private otolaryngologist, particularly the September 2006 letter in which the otolaryngologist indicated that the Veteran had Epstein Barr Virus - Mild Acquired Immune Deficiency Syndrome (EBV-MAIDS) which was more likely than not due to his exposure to Agent Orange and his probable mononucleosis at the time of his tonsillitis and tonsillectomy in the military.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

In addition to providing audiometric findings, the examiner should fully describe the effect of the Veteran's hearing loss disability on his occupational functioning and his daily activities.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right and left hip osteoporosis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


